Citation Nr: 0602919	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a vision 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in September 2005, the veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  The veteran's claim for service connection for right ear 
hearing loss was denied by the RO in an unappealed rating 
decision dated in March 1988.

3.  Evidence submitted since the March 1988 rating decision 
is not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for right ear hearing loss.

4.  Left ear hearing loss was not present in service, and is 
not shown to be related to service.

5.  A vision disability was not present in service, and is 
not shown to be related to service.


CONCLUSIONS OF LAW

1.  The March 1988 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982);  38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  A vision disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2001 and October 2003 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal and the statement of the case 
(SOC), he was provided with specific information as to why 
his claims seeking service connection for hearing loss and a 
vision disability were being denied and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the October 2003 letter asked the veteran to let the RO know 
if there was any other evidence that may exist to support his 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
after the initial VCAA notice.  Therefore, there is no defect 
in the timing.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
private treatment records.  The veteran testified at a 
personal hearing.  The veteran has not indicated that there 
is any additional evidence available to help support his 
claim.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
left ear hearing loss and a vision disability because there 
is no evidence of pertinent disability in service or for 
years following service.  The veteran has been diagnosed with 
some hearing loss in his left ear and with chemical 
conjunctivitis of his eyes but there is no evidence that the 
veteran suffered from these disabilities while in service.  
The veteran's separation examination report is normal with 
respect to the left ear and the eyes.  Thus, while there is 
evidence of current treatment for the left ear and eyes, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
consistent findings in service, and the lack of any record of 
treatment for this disability for many years after service, 
any opinion relating these disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claims.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  New and material evidence

Entitlement to service connection for right ear hearing loss 
was denied in a rating decision dated in March 1988.  Service 
connection was denied because there was no evidence that the 
veteran's right ear hearing loss had been aggravated by 
service.  In fact, the veteran's hearing appeared to be 
better at separation than it was when he entered service.  
Decisions of the RO are final if not appealed.  38 U.S.C. 
§ 4005(c) (1982);  38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005); and may be reopened only by 
the submission of new and material evidence.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim of entitlement to service 
connection for right ear hearing loss was denied in March 
1988 which consists of VA treatment notes, private medical 
records, and the veteran's testimony at his Travel board 
hearing is new, in that it has not been previously 
considered.  But it is not material.  None of the VA or 
private treatment records suggest a link to service or 
suggest that the veteran's right ear hearing loss was 
aggravated by service.  The veteran testified that he 
experienced hearing loss in service and that his current 
hearing loss is related to service.  The Board notes the 
veteran's opinion that he has right ear hearing loss 
disability that is related to service, however, as a 
layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The new evidence submitted does not 
established that the veteran suffered an injury in service, 
or that his right ear hearing loss was caused by or 
aggravated by service in some way.  Accordingly, the Board 
concludes that the appellant has not submitted new and 
material evidence to reopen the claim of service connection 
for right ear hearing loss.

III.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The service medical records are negative for any diagnosis of 
a left ear hearing loss or a vision disability.  There are no 
treatment notes showing complaints of left ear hearing loss, 
or a vision disability, and no evidence of any treatment or 
diagnosis.  The veteran's separation examination noted left 
ear hearing normal, and vision was 20/20.  

Private treatment records and VA treatment records do not 
show a lot of treatment for either left ear hearing loss or a 
vision disability.  A VA treatment note dated in July 2001 
indicates the veteran is hard of hearing with the right ear 
worse than the left.  There is no suggestion of a link to 
service.  Private medical records from Delray Medical Center 
dated in February 2000 indicate the veteran was diagnosed 
with chemical conjunctivitis of his eyes.  There is no 
indication of a link to service.  None of the medical 
evidence in the file suggests a link to service for a left 
ear hearing loss or for a vision disability.  The veteran 
testified that he believed his hearing loss and vision 
disabilities were related to service. 

Based on the above, the Board finds that entitlement to 
service connection for left ear hearing loss and for a vision 
disability is not warranted.  Although there is certainly no 
question that the veteran currently suffers from some left 
ear hearing loss, and medical evidence of chemical 
conjunctivitis in February 2000, there is no medical evidence 
of similar disabilities in service, and no medical evidence 
or opinion suggesting a link to service.  The Board 
acknowledges the veteran's belief that his disabilities are 
related to service, but as a layperson, the veteran is not 
competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that service connection for a left 
ear hearing loss and a vision disability is not warranted.  
The preponderance of the evidence is against the veteran's 
claims and service connection these disabilities is denied.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).











ORDER

New and material evidence has not been submitted with respect 
to the veteran's claim for service connection for a right ear 
hearing loss, and the claim is not reopened.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a vision disability is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


